Citation Nr: 1646689	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  04-26 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for hepatitis C due to a December 2001 VA blood transfusion.

3.  Entitlement to nonservice-connected pension benefits prior to March 1, 2007.


REPRESENTATION

Appellant represented by:	James J. Perciavalle


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1976, and from February 1982 to November 1987.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Veteran testified at a December 2005 videoconference hearing before an Acting Veterans Law Judge.  That Acting Veterans Law Judge is no longer employed at the Board, so the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judg in December 2012.  A transcript of each hearing is of record.

When the case was most recently before the Board in March 2013, it was remanded for further actions by the originating agency.  The appeal has now been returned to the Board for further appellate consideration.

The issue of entitlement to service connection for hypertension is addressed in the REMAND that follows the ORDER section of this decision.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System. 




FINDINGS OF FACT

1.  The Veteran's hepatitis C was not caused or worsened by a December 2001 VA blood transfusion.

2.  The Veteran became entitled to monthly social security disability benefits in April 2006.

3.  The Veteran has not provided information requested to make a determination regarding entitlement to nonservice-connected pension prior to October 2006.

4.  From October 2006 to February 2007, the Veteran's countable income exceeded the maximum annual income allowed for payment of nonservice-connected pension benefits.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under the provisions of 38 U.S.C. § 1151 for hepatitis C due to a December 2001 VA blood transfusion have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).

2.  The criteria for entitlement to nonservice-connected pension benefits prior to March 2007 have not been met.  38 U.S.C.A. §§ 1503, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

VA fulfilled its duty to assist the appellant in obtaining relevant evidence to substantiate his claims and by providing VA examinations in March 2003, January 2005, March 2009, and March 2015, and obtaining an additional VA medical opinion in December 2004.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.

II.  Burdon of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

III.  Entitlement to Compensation Benefits Under the Provisions of 38 U.S.C. § 1151 for Hepatitis C due to a December 2001 VA Blood Transfusion

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability...were service-connected" if the additional disability was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable."  38 U.S.C.A. § 1151(a)(1)(A), (B); 38 C.F.R. § 3.361(a)-(d); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  

First, there must be evidence of additional disability, as shown by comparing the veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361(b).  To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each body part or system separately.  The additional disability must not be the result of the veteran's willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.301(c)(3).

Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished the veteran by VA.  38 C.F.R. § 3.361(c).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).   The Federal Circuit held that the causation element of section 1151 is satisfied not only when an injury is "directly" or "actually" caused by the actions of VA employees, but also where an injury occurs "in a [VA] facility" resulting from VA's negligence.  Viegas, 705 F.3d at 1378. 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease of injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The factual elements necessary to support a claim under section 1151 based on failure to diagnose or treat a preexisting condition may vary with the facts of each case and the nature of the particular injury and cause alleged by the claimant.  As a general matter, however, entitlement to benefits based on such claims would ordinarily require a determination that: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.  Vet. Aff. Op. Gen. Couns. Prec. 5-2001 (February 5, 2001).  See also Roberson v. Shinseki, 607 F.3d 809, 817 (Fed. Cir. 2010). 

Moreover, additional disability caused by a veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

Third, the proximate cause of the disability, as opposed to a remote contributing cause, must be 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).

With regard to carelessness or negligence, to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination was the proximate cause of a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(1). 

With regard to reasonable foreseeability, whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have foreseen or disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2); Schertz v. Shinseki, 26 Vet. App. 362, 367-69 (2013). 

Thus, section 1151 contains two causation elements-a veteran's disability must not only be "caused by" the hospital care or medical treatment he received from VA, but also must be "proximate[ly] cause[d]" by VA's "fault" or an unforeseen "event."  38 U.S.C.A. § 1151(a)(1).

In this case, the Veteran has asserted that he contracted hepatitis C after receiving a blood transfusion at a VA medical center in December 2001.  See, e.g., December 2012 Hearing Testimony.

December 2001 VA treatment records reflect that the Veteran was admitted for abdominal pain and a gastrointestinal bleed, and was diagnosed with a duodenal ulcer and an H. pylori infection.  At that time, he received two units of blood.  In January 2002 and November 2002, he tested positive for hepatitis C.  Since that time, he has received VA treatment for hepatitis C.  See, e.g., April 2007 VA Treatment Records.

The record contains a December 2004 email from a private doctor who reviewed the Veteran's medical records and offered the opinion that hepatitis C was the result of the December 2001 VA blood transfusion.  The private doctor did not, however, provide any rationale for his opinion.

In January 2005, after reviewing the Veteran's claims file, a VA examiner noted the Veteran's history of intravenous drug use and cocaine use, and indicated that, based on medical literature, this drug use was the most likely cause of the Veteran's hepatitis C.  The examiner further opined that incidents of hepatitis C infections through blood transfusions after 1991 are rare.

During a March 2015 VA examination, a VA doctor examined the Veteran and reviewed his available service treatment records and VA treatment records.  The examiner opined that the hepatitis C diagnosis in January 2002 most likely represented a chronic hepatitis C infection.  The examiner noted unexplained liver enzymes in 1999, and evidence of early liver cirrhosis in August 2003.  The examiner explained that liver cirrhosis caused by hepatitis C takes over 20 years to develop, indicating a chronic hepatitis C infection.  Additionally, the examiner reported that he was able to track the blood used in the transfusion to the American Red Cross.  The American Red Cross located records related to the blood donor, and found no reports of hepatitis C transmission from the donor nationwide.

The Veteran has stated that he did not have hepatitis C prior to the December 2001 transfusion.  See, e.g., January 2016 Veteran Statement.  While he is competent with regard to any general observations of his hepatitis C symptomology, as a lay person, he is not competent with regard to any medical conclusions, especially as to the complex medical opinion such as the etiology of hepatitis C.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  He does not have the medical expertise to make such findings.  Given the Veteran's lack of demonstrated medical expertise, the Board finds that the March 2015 VA examiner's opinion to be the most probative evidence of record as to the relationship between the Veteran's hepatitis C and the December 2001 blood transfusion, and this opinion ultimately outweighs the Veteran's contentions as to etiology.  

The Veteran has also stated that he has never used intravenous drugs as the January 2005 VA opinion indicated.  See, e.g., December 2012 Hearing Testimony.  While he is competent to attest to this, in this case, the Board does not find the Veteran's testimony to be credible.  August 1994 VA treatment records reflect that the Veteran reported using Preludin intravenously for two years prior to service.  September 1994 and October 2002 VA treatment records also indicate that he reported using drugs intravenously.  December 2002 VA treatment records reflect that the Veteran reported using intravenous drugs once when he was 17.  The Veteran's statements regarding the use of intravenous drugs while receiving medical treatment are in conflict with other statements he has made denying the use of intravenous drugs.  

Nevertheless, even assuming that the Veteran is competent to opine on the etiology of his hepatitis C, and assuming his testimony is credible, the specific, reasoned opinions of the January 2005 and March 2015 VA examiners are of greater probative weight than the general lay assertions in this regard.  The examiners reviewed and considered the evidence of record, including the Veteran's statements, and provided a medical opinion with supporting rationale relying on medical training, knowledge, and expertise.

Accordingly, this claim must be denied.  In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

IV.  Entitlement to Nonservice-Connected Pension Benefits Prior to March 1, 2007

Generally, basic entitlement to VA nonservice-connected pension benefits exists if the veteran had qualifying service (a veteran who served during wartime), is permanently and totally disabled, and has an annual income not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3). 

In determining annual income, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271(a).  Certain unreimbursed medical expenses (in excess of five percent of the MAPR) may be excluded from countable income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g).

In this case, the Veteran became eligible for Social Security disability benefits in April 2006.  See January 2010 Social Security Administration Letter.  As a result, the RO determined the Veteran was eligible for nonservice-connected pension benefits as of April 2006.  See June 2012 VA Letter.  The RO determined that the Veteran had been married from April 2006 to October 2006, and had failed to provide information concerning his wife's income during this time period.  The RO further determined that the Veteran did not meet the income requirements from November 2006 to February 2007.  The RO granted nonservice-connected disability pension benefits starting March 2007.  

In an August 2009 Income Net Worth and Employment Statement (VA Form 21-527), the Veteran reported that he was divorced in October 2006, but did not provide his former wife's income during the relevant time period or her social security number.  In an October 2010 letter, the RO requested further information in the form of Improved Pension Eligibility Reports.  In November 2010, the Veteran submitted several such reports, but they contained incomplete and conflicting information.  The Improved Pension Eligibility Report for 2006 did not contain any information regarding the Veteran's former spouse during the April 2006 to October 2006 time period.  In the June 2012 VA letter granting entitlement to nonservice-connected disability pension benefits, the RO again requested information regarding the Veteran's former spouse for the relevant time period.  

The most probative evidence of record concerning the Veteran's income from November 2006 to February 2007 appears to be his August 2009 Income Net Worth and Employment Statement (VA Form 21-527).  He reported undated Social Security income of $1,026 monthly, and $3,000 for three months of undated work.  Based on his reported monthly social security income, his estimated household annual income for the relevant time period was $12,312, which exceeds the MAPR of $11, 830.  38 U.S.C.A. § 1521(b).

Therefore, the Veteran is not eligible for entitlement to nonservice-connected pension benefits prior to March 1, 2007.  The Board has also considered the doctrine of reasonable doubt in reaching this decision but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for hepatitis C due to a December 2001 VA blood transfusion is denied.

Entitlement to nonservice-connected pension benefits prior to March 1, 2007, is denied.


REMAND

The Veteran seeks entitlement to service connection for hypertension.  In March 2013, the Board remanded this claim to obtain additional treatment records and provide the Veteran with a VA examination.  Additional VA treatment records reflect that the Veteran had high blood pressure at least as early as August 1994.

In February 2014, the Veteran underwent a VA examination for hypertension.  The examiner reviewed the record, noting treatment records as early as February 1996, and determined the Veteran likely developed hypertension between March 1997 and December 1998.  The examiner did not address the high blood pressure and treatment with Metoprolol beginning in August 1994.  See also September 1994 VA Treatment Records.  The examiner stated that it is not likely that the hypertension is related to service, but offered no rationale for this opinion.  The Board therefore finds the opinion to be inadequate for adjudication purposes.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Under these circumstances, a remand is needed to obtain an additional VA medical opinion addressing whether the Veteran's hypertension is etiologically related to service, specifically addressing the August and September 1994 VA treatment records concerning the Veteran's high blood pressure.  

Additionally, any outstanding, relevant treatment records should also be obtained.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records.  All attempts to obtain records should be documented.

2.  Then, all pertinent evidence of record must be made available to and reviewed by a physician with sufficient expertise to address the etiology of the Veteran's hypertension.  The physician should be requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's hypertension originated during service or is otherwise etiologically related to service. 

The physician should address relevant treatment records, including the August and September VA treatment records reflecting high blood pressure and treatment with Metoprolol.  

The supporting rationale for each opinion expressed must also be provided.  If the physician is unable to provide the required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

An examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

3.  Undertake any other indicated development.

4.  Then, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant unless he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


